Citation Nr: 1601877	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for an acquired physiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Neil B. Riley, agent


WITNESS AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.

While the Veteran originally only submitted a claim for PTSD, VA medical records, as well as private treatment records note diagnoses of major depressive disorder and generalized anxiety disorder.  Thus the Board has recharacterized the issue of PTSD more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder" as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a November 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

It is noted that the Veteran has disagreed with a rating decision of May 2015, which denied service connection for a lung condition.  In August 2015, the RO sent a decision review officer process explantation letter to the Veteran as a reply to his June 2015 Notice of Disagreement (NOD).  As the RO has acknowledged receipt of the Veteran's notice of disagreement and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon v. West is not applicable at this time.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, additional notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  Following the AOJ's issuance of the February 2013 notice letter, the Veteran specified that his PTSD claim was due to personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  This notification must be accomplished on remand.

Next, the Veteran stated during his November 2014 hearing that he received mental health treatment at Jane Phillipes Medical Center in Bartlesville, Oklahoma in 1985 or 1986.  His March 2013 lay statement indicates that has also treated by his personal care provider, Dr. S.L., for his psychiatric disorder, although these records have not been obtained.  Therefore, upon remand these private records should be obtained if available.  

Next, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Service treatment records show that on his separation Report of Medical History in January 1977 the Veteran checked off "Depression or excessive worry" and "Nervous trouble of any sort." He was subsequently afforded a Report of Mental Status evaluation and his separation examiner noted "No significant Mental Illness."  He was also reprimanded multiple times for disciplinary problems, including going AWOL, according to his personnel records.  

The Veteran has a current psychiatric disorder, McLendon element (1); and evidence of a possible psychiatric disorder in service, McLendon element (2).  The Veteran also reports continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection for an acquired psychiatric disorder.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should send the appellant notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA), and include notice that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter shall also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under 
§ 3.304(f)(3).

The Veteran should be given another opportunity to identify any claimed in-service PTSD stressors, including those that he did not previously provide to the AOJ.  All reasonable attempts should be made to obtain any such records identified by the appellant in conjunction with these stressors, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

If any of the Veteran's alleged stressors (including those already claimed) cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor.

2.  With appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records including from Dr. S.L., and from the Jane Phillipes Medical Center in Bartlesville, Oklahoma for the Veteran's hospitalization in 1985 or 1986 for mental health care.  See November 2014 hearing; March 2013 statement. 

3.  After completing the above, schedule a VA examination to provide an opinion concerning the etiology and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner. The report must reflect that the claims file was reviewed. 

a. Please opine whether the Veteran has a current diagnosis of PTSD which is at least as likely as not (a 50 percent or greater probability ) related to his claimed in-service stressors.

Attention is directed to the Veteran's claimed stressors of being assaulted both at Fort Sam and then at Fort Dix by groups of men in approximately 1976 or 1977.  

b.  Identify any other diagnosed acquired psychiatric disorders and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder, to include major depressive disorder or generalized anxiety disorder began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to the Veteran's service treatment and personnel records including:

(i) his separation Report of Medical History in January 1977, in which the Veteran checked off "Depression or excessive worry" and "Nervous trouble of any sort;" 

(ii) his Report of Mental Status evaluation;

(iii) his January 1977 separation examination noting "No significant Mental Illness;" and 

(iv) his personnel records showing that the Veteran was reprimanded multiple times for disciplinary problems, including going AWOL. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




